Citation Nr: 1440916	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-06 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for skin rash.

2.  Entitlement to service connection for bilateral nasal pinguecula, claimed as a left eye disorder.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for upper extremity numbness.

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.

7.  Entitlement to service connection for degenerative osteoarthritis.

8.  Entitlement to service connection for a right shoulder disability, including as secondary to a service-connected cervical spine disability.

9.  Entitlement to service connection for a left shoulder disability.

10.  Entitlement to an initial rating in excess of 10 percent for depression prior to June 6, 2013, and in excess of 50 percent as of June 6, 2013.

11.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

12.  Entitlement to a compensable rating for sinusitis.

13.  Entitlement to a compensable rating for erectile dysfunction.

14.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to December 1989 and from March 2005 to June 2006.  He served in Southwest Asia from May 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2007, September 2009, May 2010, March 2012, April 2012, and October 2013 by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

A review of the record shows that the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims.  However, that a disc obtained from the Social Security Administration (SSA) and labeled with the Veteran's name actually included records for another person.  That disc and copies of the records copied from it have been removed from the Veteran's claims file.  The Board finds that additional action is required to obtain copies of the Veteran's SSA records.

The Board also notes that the Veteran's claims have been addressed by VA examination, but that the provided reports do not indicate the examiners considered whether any of the claimed service connection disabilities developed as a result of any undiagnosed illness due to service in Southwest Asia.  Nor do the available reports address any specific joint as associated with the degenerative osteoarthritis claim.  Additionally, an October 2010 VA examiner found there was no present rash without addressing whether the evidence was indicative of any chronic skin disorder or commenting on the findings of rash noted during service.  An August 2006 VA eye examination report provided a diagnosis of bilateral nasal pingueculae as likely as not due to allergy without addressing whether the disorder was chronic or related to service.  A review of the record also indicates that a June 2013 VA psychiatric disorders examination did not address relevant VA treatment records noting the Veteran was at that time working to complete the requirements for a degree in business management.  Further development as to the issues on appeal is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning the claim.

3.  Schedule the Veteran for a VA skin diseases examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a chronic skin disability (whether or not presently manifest) as a result of service.  The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any skin disability that is not attributable to a known medical causation.  The examiner must review the evidence of record and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

4.  Schedule the Veteran for a VA eye examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has any chronic bilateral eye disability as a result of service.  The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any bilateral eye disability that is not attributable to a known medical causation.  The examiner must review the evidence of record and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

5.  Schedule the Veteran for a VA hypertension examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has hypertension as a result of service, or which was manifest within one year of his discharge from active service in June 2006.  The examiner must review the evidence of record and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

6.  Schedule the Veteran for a VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has any specific joint disorder, including degenerative osteoarthritis, a low back disability, upper extremity numbness, bilateral carpal tunnel syndrome, or bilateral shoulder disability as a result of service.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that there is any muscle pain, joint pain, or neurological signs and symptoms that are not attributable to known medical causation.  The examiner should also state whether the claimed low back disability, upper extremity numbness, bilateral carpal tunnel syndrome, or bilateral shoulder disabilities are the result of known medical causation or diagnosis.  The examiner must review the evidence of record and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

7.  Schedule the Veteran for a VA psychiatric examination to determine the severity of service-connected depression.  The examiner must review the evidence of record, including VA treatment records noting the Veteran was working to complete the requirements for a degree in business management in 2013, and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should also provide an opinion should as to whether the Veteran's service-connected disabilities have resulted in a marked interference with employment or made the Veteran unable to secure or follow substantially gainful employment.  If the Veteran is found to be capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

8.  Then, readjudicate the claims.  If a decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

